ELECTRONIC RECORD


CCA#         01-11-00943-CR Q/'//-Q£> 9W'CtZ. OFFENSE:
                                              OFFENSE:               Habeas   Corpus


             Kufreabasi Ita Enyong v. The State of
STYLE:      Texas                                    PUNISHMENT:     lYrHCJ ,   21 days Credit

                                                     COUNTY:         Harris


TRIAL COURT:               Co Crim Ct at Law No 1                                                MOTION
TRIAL COURT #:             1612023A                       FORREHEiARING IS:
TRIAL COURT JUDGE:         The Honorable Paula            DATE:
                           Herring Goodhart              JUDGE:
DISPOSITION: REVREMAND

DATE:       4/26/2012
JUSTICE: Hon. Terry Jennings

 PCN_SY_PUBLISH:Y DNP:N


CLK RECORD: 10/27/20111 VOL.
RPT RECORD: 11/8/2011 3 VOLS.
STATE BR: 1/20/2012 w-
APP BR: 12/12/2011        ^




                                   IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                        CCA#


                -rWS
            5TtfT£                   Petition              Disposition:    /f£V//?<fW
FOR DISCRETIONARY REVIEW IN CCA IS:                       DATE

                                                          JUDGE: _        /&_, Ccvi4*s^_,
DATE:         *j - 2 V- 2.Q/3                              SIGNED:                        PC:

JUDGE:         J^C                                        PUBLISH:                       DNP:




                     MOTION FOR REHEARING IN              MOTION FOR STAY OF MANDATE IS:

CCA IS: .                     ON                                                    ON

JUDGE:                                                    JUDGE: